Citation Nr: 1026059	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  10-20 372	)	DATE
	)
	)


THE ISSUE

Whether a June 7, 1988, decision of the Board of Veterans' 
Appeals that denied an increased rating for multiple sclerosis 
contained clear and unmistakable error.  



REPRESENTATION

Moving party represented by:  Jenny Y. Twyford, Esq.



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The moving party served on active duty from March 1965 to March 
1968 and from October 1974 to December 1975.  

This matter comes to the Board of Veterans' Appeals (Board) under 
38 U.S.C.A. § 7111 (West 2002), pursuant to an April 2010 motion 
by the moving party alleging clear and unmistakable error in a 
June 7, 1988, decision, wherein the Board found that a rating 
greater than 30 percent for multiple sclerosis was not warranted.  


FINDINGS OF FACT

1.  By a decision entered June 7, 1988, the Board found that a 
rating greater than 30 percent for multiple sclerosis was not 
warranted.

2.  The June 7, 1988, Board decision was supported by the 
evidence then of record, and was consistent with the applicable 
law and regulations existing at that time, and the decision does 
not contain an error which, had it not been made, would have 
manifestly changed the outcome of the claim.  


CONCLUSION OF LAW

The Board's decision of June 7, 1988, which denied entitlement to 
a rating greater than 30 percent for multiple sclerosis, did not 
contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1403 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), amended VA's 
duties to notify and assist a claimant in developing information 
and evidence necessary to substantiate a claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  The 
provisions of the VCAA are not, however, applicable to a claim of 
clear and unmistakable error (CUE).  Livesay v. Principi, 15 Vet. 
App. 165 (2001).  

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 
7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2009).  
However, a final Board decision may be revised or reversed on the 
grounds of clear and unmistakable error.  38 U.S.C.A. § 7111(a) 
(West 2002).  

In order to determine whether CUE was present in a prior 
determination it must be shown that (1) either the correct facts, 
as they were known at the time, were not before the adjudicator 
(i.e., more than simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error must 
be undebatable and of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994).  

CUE is a very specific and rare kind of "error."  38 C.F.R. § 
20.1403(a).  The mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  To warrant revision of a Board decision on the grounds 
of CUE, there must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. § 
20.1403(c).  Clear and unmistakable error does not include a 
change in medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision, VA's failure to fulfill 
the duty to assist, or a disagreement as to how the facts were 
weighed or evaluated.  See 38 C.F.R. § 20.1403(d); see also Cook 
v. Principi, 318 F.3d 1334 (Fed. Cir. 2003).  

A Board decision on June 7, 1988, denied a rating greater than 30 
percent for the Veteran's service-connected multiple sclerosis.  

The Veteran's attorney has advanced two allegations of error.  
First, the attorney alleges that the Board was "undebatably 
incorrect" in reducing the rating for multiple sclerosis from 
100 percent to 30 percent disabling.  

However, the Board's June 1988 decision did not reduce the rating 
for the Veteran's MS from 100 percent to 30 percent.  That rating 
reduction was accomplished in an October 1984 rating decision 
that the Veteran did not appeal.  Moreover, the Board's June 2005 
decision determined that the October 1984 rating decision was not 
clearly and unmistakably erroneous in reducing the rating.  
Although the Veteran appealed two of the issues addressed by the 
Board in the June 2005 decision to the United States Court of 
Appeals for Veterans Claims (Court), the parties' March 2007 
Joint Motion for Partial Remand specifically stated that the 
parties did not wish to "disturb" the Board's action on the CUE 
claim, and the Court's March 2007 Order dismissed the appeal as 
to that issue.  Therefore, the Board's June 2005 decision 
regarding the CUE claim concerning the reduction of the rating in 
October 1984 is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2009).  That issue, then, is res judicata and may not 
be raised again.  Accordingly, the first CUE allegation fails.  

The Veteran's second CUE allegation is that the Board's June 1988 
decision failed to consider relevant evidence that was 
"overwhelmingly" favorable to the Veteran's increased rating 
claim, or that the decision was legally erroneous in failing to 
properly apply the current law, or both.  In support of his 
allegation, the Veteran points to two letters from M. S., M.D., 
dated in October 1978 and December 1978; the report of a VA 
compensation psychiatric examination in December 1978; a letter 
from the Veteran, dated in December 1978; a letter from the RO to 
a United States Senator, dated in January 1979; a February 1979 
determination by the Social Security Administration (SSA); the 
Veteran's testimony at a May 1979 RO hearing; the report of a 
June 1979 VA neurological compensation examination; an April 1987 
letter from J. M. S., M.D.; and the Veteran's formal claim for a 
total disability rating based on individual unemployability 
(TDIU), received in October 1992.  

The Veteran indicates that the letters from Dr. S. stated the 
doctor's opinion that the Veteran was permanently and totally 
disabled due to his multiple sclerosis; in particular, the 
Veteran argues that the December 1978 letter referred to the 
Veteran's inability to perform his previous work as a silver and 
gold smith due to his loss of dexterity of fine manipulative 
movements and excessive difficulty with easy fatigability.  It 
was noted that the December 1978 psychiatric examiner diagnosed 
moderately severe multiple sclerosis and cephalgia, secondary to 
the multiple sclerosis, and stated that the prognosis for the 
Veteran's having any further continuous industrial adaptability 
was poor.  Further, in February 1979, the SSA found that the 
Veteran was not capable of engaging in any substantial gainful 
employment.  The April 1987 letter from Dr. S. stated that the 
Veteran had been under a lot of stress and strain and should be 
considered 100 percent disabled.  The Veteran noted that in the 
January 1979 RO letter, VA acknowledged that the Veteran's 
service-connected disabilities of headaches and multiple 
sclerosis were considered to be of such severity as to 
permanently prevent him from obtaining and pursuing substantially 
gainful employment.  The Veteran also argues that in his 
December 1978 letter, he indicated that he had not worked since 
1975 due to multiple sclerosis.  

Initially, the Veteran's October 1992 TDIU claim was not of 
record in June 1988 and so cannot be considered.  

The various physician letters and medical reports dated in 1978 
and 1979 listed above were of record at the time of the June 1988 
Board decision and that the June 1988 decision did not explicitly 
discuss that evidence.  However, although the recorded history of 
a disability must be considered in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings during the period on appeal.  38 
C.F.R. § 4.2 (1987).  Although the Board has an obligation to 
provide reasons and bases supporting a decision, there is no need 
to discuss all of the evidence in the record.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the 
Board must review the entire record, but does not have to discuss 
each piece of evidence).

The June 1988 Board decision discussed the findings of VA 
neurological examiners in March 1985 and November 1986, and of a 
VA eye examiner in March 1985.  Significantly, the Veteran 
reported to the March 1985 examiners that he had occasional 
difficulty with the use of his legs, particularly toward the end 
of the day, blurred vision, and blind spots.  The eye examiner 
noted decreased visual acuity that was correctible to 20/25, 
bilaterally.  The VA neurological examiners reported findings 
that reflected not more than mild impairment.  

Also of record and considered by the Board was a letter from C.F. 
dated in April 1987.  The letter stated that C.F. had noticed a 
decrease in the Veteran's insight, patience, and intellect over 
several years, and that C.F. felt the Veteran was in need of 
expert medical care and counseling.  

Also of record was the report of the private psychologist in 
October 1986, which noted the Veteran's complaint that he no 
longer had the fine motor coordination he once did; the Veteran 
indicated that at one time he was a jeweler and was angry that he 
could not do that anymore.  The remainder of the psychologist's 
report concerns the results of clinical and psychological 
testing.  The examiner diagnosed major affective disorder, 
depressed, with psychotic features, and paranoid personality, and 
opined that the Veteran's prognosis was extremely guarded, owing 
to his "fixed delusional system that would be very, very 
difficult to change."  The examiner commented that the Veteran's 
activities of daily living were very limited, only some of which 
was due to the physical effects of his multiple sclerosis, the 
remainder being due to nonservice-connected psychological 
factors.  

The April 1987 letter from Dr. S. noted that the Veteran had 
multiple sclerosis and had been under a lot of stress and strain.  
Dr. S. opined that the Veteran "should be considered 100% 
disabled."  

Also of record and considered by the Board in June 1988 was a 
transcript of testimony by the Veteran and F.D. at an RO hearing 
in August 1987.  The Veteran testified that he had a number of 
symptoms due to his multiple sclerosis, including visual 
impairment and tunnel vision, lack of coordination, speech 
impairment, nausea, pain and weakness, difficulty urinating, and 
facial paralysis.  He indicated that he became easily fatigued 
with activity and, as a result, was in and out of bed all day.  
He stated that he used a cane to walk and had a recurring 
tingling sensation on the left side of his body.  The Veteran 
testified that he required assistance in performing household 
chores and in driving an automobile.  F.D. also testified that he 
had noticed that the Veteran's problems associated with his 
multiple sclerosis had worsened over the years, and that the 
Veteran had very little strength or stamina.  

The rating criteria for MS in effect in June 1988 provided for a 
minimum rating of 30 percent.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8018.  A Note to Diagnostic Code 8018 states that, "[i]t is 
of exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses."  

Contrary to the Veteran's allegation, the evidence of record in 
June 1988 did not "overwhelmingly" show that a rating greater 
than 30 percent should have been assigned.  There was 
considerable evidence, particularly medical evidence, that the 
manifestations of the Veteran's multiple sclerosis were 
relatively mild throughout the appeal period.  Moreover, there 
was also considerable evidence, including the April 1987 letter 
from Dr. S., indicating that the majority of the Veteran's 
impairment at that time was due to the effects of nonservice-
connected psychiatric disorders.  

Considering all of the evidence that was then of record, the 
Board finds that the June 1988 decision was supported by the 
evidence and the law.  The Veteran's current allegation of error 
amounts to no more than a disagreement as to how that evidence 
was weighed.  A CUE claim made on this basis can never rise to 
the stringent definition of CUE.  See 38 C.F.R. § 20.1403(d); see 
also Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2003).  

The Veteran and his attorney have not identified any error of the 
Board that, had it not been committed, would have compelled a 
different decision.  For these reasons, the Board's June 1988 
decision did not contain CUE; there is no indication that the 
correct facts, as they were known at the time of the Board's June 
7, 1988, decision were not before the Board; that the statutory 
or regulatory provisions extant at that time were incorrectly 
applied; or that an undebatable error was rendered of the sort 
which, had it not been made, would have manifestly changed the 
outcome at the time it was made.  

Finally, it is noted that this decision is not a dismissal 
without prejudice to refiling.  Here, the moving party pled its 
case with sufficient specificity, and the motion is denied on the 
merits.  


ORDER

The motion for reversal or revision of a June 7, 1988, Board 
decision on the grounds of CUE is denied.  



                       
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



